Citation Nr: 1435885	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-50 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to the Veteran's service-connected chondromalacia patella, left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection and assigned an initial rating for the left knee disability and denied service connection for the right knee.

Prior to the expiration of the appeal period following the September 2006 rating decision, new and material evidence was submitted, including a February 2007 VA examination and August 2007 statement from the Veteran.  That evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.159(b)(2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the claims are on appeal from the September 2006 rating decision.  

The issue of service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee chondromalacia patella has been manifested by pain and tenderness, but with flexion greater than 30 degrees and normal extension, and without of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of the tibia or fibula, or traumatic genu recurvatum.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5099, 5024, 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2013). 5256, 5257, 5258, 5262, 5263.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has complied with its duty to notify.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  Private treatment records have also been associated with the file. The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.  

The Veteran underwent VA examinations in February 2007 and March 2008 to evaluate his chondromalacia patella of the left knee.  In a June 2014 Appellate Brief, the Veteran's representative argues that a contemporaneous examination should be afforded.  Nonetheless, there is no objective evidence or assertion indicating that there has been a material change in the severity of the Veteran's chondromalacia patella of the left knee since he was last examined.  38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

The Veteran's representative also notes that the March 2008 examiner did not have access to the Veteran's "treatment records, etc."  The March 2008 VA-contracted examiner indication that he was not able to "confirm any of [the Veteran's] active duty medical records."  The Board finds, however, that the March 2008 examiner's indication does not affect the Board's determination of whether a higher evaluation is warranted.  The issue is the current evaluation of the left knee disability, rather than nexus to service, and the March 2008 examination's report is sufficient to evaluate the Veteran's claim.  The examinations conducted during the course of the appeal are adequate; they involved a review of the claims file, thorough examination of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

III.  Increased Rating

Service connection for chondromalacia patella, left knee, was granted in a September 2006 rating decision, and initial 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5024.   The Veteran claims that a higher rating is warranted. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The RO has evaluated the Veteran's service-connected left knee chondromalacia patella under 38 C.F.R. § 4.71a, DC 5099-5024.  Chondromalacia patella is not specifically listed in the Rating Schedule, and this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's chondromalacia patella is DC 5024, which applies to tenosynovitis, which in turn in rated on limitation of motion of affected parts, as degenerative arthritis under DC 5003.  

Under DC 5003, a veteran will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, such as 5260 and 5261 for certain knee disorders.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Under DC 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  In addition to the foregoing, DC 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Here, the pertinent evidence includes VA examinations from February 2007 and March 2008, as well as MRI and x-ray reports.

At the February 2007 VA examination, the Veteran reported left knee pain.  The examination revealed no recurrent subluxation, locking pain, joint effusion or crepitus.  The range of motion of the left was flexion to 140 degrees and extension to 0 degree.  The left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test was normal.  The medial and lateral collateral ligaments stability test was also normal.  The medial and lateral meniscus test was also normal.  X-ray findings were also normal.

A March 2008 private x-ray report reflects no left knee abnormality.

At the March 2008 VA examination, the Veteran reported left knee pain.  In relevant part, the examination revealed that the Veteran had guarding of movement of the left knee joint.  The examiner did not find any signs of instability of the medial or lateral collateral ligaments or the anterior or posterior cruciate ligaments.  The meniscus test was negative.  The drawer test of the left knee was negative.  Varus/valgus test was positive with pain in the medial and lateral collateral ligaments in the neutral and 30 degrees of flexion positions.  There was mild crepitus on extension of the left knee joint.  The range of motion of the left joint was flexion to 140 degrees and extension to 0 degree, with pain at 140 degrees of flexion .

The examiner noted that the left knee joint range of motion was additionally limited by pain, fatigue, weakness and lack of endurance with repetitive use, but the major functional impact is due to pain with movement of his left knee joint.  There was no additional reduction in the range of motion with repeated movements of his knee joint.  The examiner noted that the degree in which pain occurs was 140 and 0 for flexion and extension, respectively.  X-ray findings were normal. 

A July 2008 VA MRI report reflects findings in the left knee of an oblique tear of the posterior horn of medial meniscus, moderate joint effusion, and small baker's cyst. 

The evidence during the appeal period shows that left knee extension is normal and there is no actual or functional limitation of flexion that would warrant assignment of a compensable rating.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 202; Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in the left knee but no additional limitation of motion.  Thus, assignment of a compensable rating for limitation of flexion under DC 5260 is not warranted.  Assignment of a separate rating for limitation of extension under DC 5261 is also not warranted as the Veteran has demonstrated full extension in the left knee.

The Board further finds that assignment of a separate rating under DC 5257 for instability is not warranted.  The Veteran has complained of instability in his knees; however, VA examinations found no objective evidence of instability of either knee.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his subjective reports of instability are given less probative weight than the VA examination reports, which objectively noted no knee instability.  

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage) and DC 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

In deciding the Veteran's increased rating claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

The Board has also considered the Veteran's lay statements that his left knee disability is worse than currently evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses; however, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disability is primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

There is no contention or evidence that the Veteran is unemployable due to the service-connected chondromalacia patella of the left knee.  Accordingly, a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

For the foregoing reasons, the Board finds that an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee is not warranted; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
   

ORDER

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee is denied.


REMAND

The claim his right knee condition is related to parachute jumping in service.  In the June 2014 Appellate Brief, the Veteran's representative raised the issue of service connection for the right knee as secondary to the service-connected left knee disability.  

Service treatment records reflect that the Veteran was seen for knee problems, including in September 1972 and July 1974.  He has a current diagnosis of osteoarthritis of the right knee.  See August 2007 VA treatment record.  

During the course of the appeal, the Veteran underwent VA examinations that include some findings pertaining to the right knee, but the examinations were focused on the left knee condition and do not include any opinions on the Veteran's right knee.  Given the current diagnosis and documented in-service treatment, a VA examination that includes opinions addressing service incurrence as well as whether the right knee is secondary to the service-connected left knee disability is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

In addition, the record reflects that the Veteran receives VA treatment.  But, the file contains his medical records only up to July 2008.  Consequently, the Veteran's treatment records since July 2008 should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records from July 2008 forward.

2.  Upon completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed right knee condition.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner is requested to specifically address:

(a) Identify any right knee pathology.

(b) Is it at least as likely as not (50 percent or greater possibility) that any right knee condition was incurred in or is otherwise related to service?

(c) Is it at least as likely as not (50 percent or greater possibility) that any right knee condition was caused by or aggravated by the Veteran's service-connected chondromalacia patella of the left knee.

The term "aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cervical disability (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


